DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 recites the limitation “wherein the lower connection unit or the upper connection unit that is forcibly fitted into the connection member respectively:
bends toward the first cooling pipe, or
bends toward the second cooling pipe.”
The meaning of this limitation is indefinite. The examiner can interpret this claim to require either of the lower or upper connection unit to either bend toward the first or second cooling pipe, and the examiner can interpret this claim to require that either the lower connection unit bends toward the first cooling pipe or the upper connection unit bends toward the second cooling pipe. For purposes of this Office Action, the examiner has interpreted claim 18 to require the latter interpretation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN  106299541 A) in view of De Jesus et al (KR 101568793 B1). Hereinafter referred to as Sun and De Jesus, respectively.
Regarding claim 1, Sun discloses a battery module (“power battery pack” paragraph 4, or “power pack … system” paragraph 5) comprising:
a first cooling pipe (“first heat exchange pipe” paragraph 23);
a second cooling pipe (“second heat exchange pipe” paragraph 23) connected to the first cooling pipe (“the first heat exchange pipe and the second heat exchange pipe are connected” paragraph 25 where “The first heat exchange pipe and the second heat exchange pipe are respectively disposed in the first passage 2 and the second passage 6” paragraph 23) and arranged on a different plane than the first cooling pipe (“first channel 2 is arranged parallel to the horizontal plane of the tray 1, and the second channel 6 is arranged parallel to the horizontal plane of the bracket 5” paragraph 23); and
a branch unit connecting the first cooling pipe and the second cooling pipe (“connecting channel 9 is connected to the first heat exchanger tube via a first adapter 11, which is connected at its upper end to the second heat exchange channel via a second adapter 12” paragraph 27).
Sun does not disclose wherein the branch unit includes:
a lower connection pipe connected to the first cooling pipe and including a lower connection unit;
an upper connection pipe connected to the second cooling pipe and including an upper connection unit; and
a connection member into which one of the lower connection pipe and the upper connection pipe is inserted and which is inserted into the other one of the lower connection pipe and the upper connection pipe, the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit,
wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe, and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe,
wherein the lower connection unit of the upper connection unit is forcibly fitted into the connection member, and
wherein the lower connection unit of the upper connection unit is shaped so that the lower connection pipe or the upper connection pipe, respectively, has:
an inner surface comprising an inner surface portion exposed to an outside of the lower connection pipe or the upper connection pipe; and
an outer surface opposite to the inner surface and comprising an outer surface portion, opposite to the inner surface portion, that faces the lower connection pipe or the upper connection pipe.
However, De Jesus discloses a branch unit (“pipe connection structure” bottom paragraph of p. 2). De Jesus teaches wherein the branch unit includes:
a lower connection pipe (“pipe 10” p. 4-second paragraph) including a lower connection unit (“expanded tube portion 11” p. 4-second paragraph);
an upper connection pipe (“connection body 40” p. 4-second paragraph) including an upper connection unit (“bolt fastening part 41” p. 4-second paragraph); and
a connection member into which one of the lower connection pipe and the upper connection pipe is inserted (“The auxiliary connector 30 is provided at one end of the intubation part 31 fitted to the end of the pipe 10 and the intubation part 31 between the inner peripheral surface of the expansion pipe 11 and the bolt fastening part 41” p. 4-fifth paragraph where the bolt fastening part 41 of connection body 40, or the upper connection pipe, is inserted into auxiliary connector 30 in this case as illustrated in Fig. 2) and which is inserted into the other one of the lower connection pipe and the upper connection pipe (“auxiliary connector 30 is coupled to the expanded end of the pipe 10” p. 4-fifth paragraph), the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit (between the inner peripheral surface of the expansion pipe 11 and the bolt fastening part 41” p. 4-fifth paragraph),
wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe (via “locking jaw 21 is tapered, and the inclination of the taper is set similarly to the pipe expansion 11of the pipe” p. 4-fifth paragraph), and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe (“locking jaw 21 is tapered” p. 4-fifth paragraph),
wherein the lower connection unit or the upper connection unit is forcibly fitted into the connection member (“the auxiliary connector 30 is densely installed at the end of the pipe to receive a strong compression force when assembling the pipe” p. 5-third paragraph, where the bolt fastening part 41, or upper connection unit, is fitted into the auxiliary connector 30, or connection member, in this case as illustrated in Fig. 2), and
wherein the lower connection unit or the upper connection unit is shaped so that the lower connection pipe or the upper connection pipe, respectively, has:
an inner surface comprising an inner surface portion exposed to an outside of the lower connection pipe or the upper connection pipe (“the intubation part 31 between the inner peripheral surface of the expansion pipe 11 and the bolt fastening part 41” p. 4-fifth paragraph where the inner surface of expansion pipe 11, or lower connection unit, is aligned with the bolt fastening part 41, or the upper connection unit in which Fig. 1 shows is an outer surface of 41, or the upper connection unit); and
an outer surface opposite to the inner surface and comprising an outer surface portion, opposite to the inner surface portion, that faces the lower connection pipe or the upper connection pipe (the outer surface of 41, or the upper connection pipe, comprising of tapered portion 44, faces the pipe 10, or lower connection pipe, in Fig. 1).
De Jesus further teaches that the branch unit with the disclosed features is necessary for connecting various pipes, such as a refrigerant pipe of an air conditioner and a gas pipe, to a mechanical device (p. 2-second paragraph), and that including the connection member and in the disclosed arrangement with the lower and upper connection pipes improves airtightness (pg. 5-third paragraph) that is necessary to basically prevent leakage (p. 2-second paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to replace the branch unit of Sun, which is connected to the first cooling pipe and the second cooling pipe, with the branch unit that is taught in De Jesus, wherein the branch unit includes:
a lower connection pipe connected to the first cooling pipe and including a lower connection unit;
an upper connection pipe connected to the second cooling pipe and including an upper connection unit; and
a connection member into which one of the lower connection pipe and the upper connection pipe is inserted and which is inserted into the other one of the lower connection pipe and the upper connection pipe, the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit,
wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe, and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe,
wherein the lower connection unit of the upper connection unit is forcibly fitted into the connection member, and
wherein the lower connection unit of the upper connection unit is shaped so that the lower connection pipe or the upper connection pipe, respectively, has: an inner surface comprising an inner surface portion exposed to an outside of the lower connection pipe or the upper connection pipe, and an outer surface opposite to the inner surface and comprising an outer surface portion, opposite to the inner surface portion, that faces the lower connection pipe or the upper connection pipe, in order to achieve a connection structure that is used for connecting various pipes, such as a refrigerant pipe of an air conditioner and a gas pipe, to a mechanical device, and prevents leakage by improved airtightness.
Regarding claim 2, modified Sun discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the lower connection unit is inclined to be away from an outer surface of the lower connection pipe away from the first cooling pipe (De Jesus Figs. 1 and 2 where “11” inclines away from the longitudinal extension of “10”, which is connected to the first cooling pipe in the modification of Sun), and the upper connection unit is inclined to correspond to the lower connection unit (De Jesus “The locking jaw 21 is tapered, and the inclination of the taper is set similarly to the pipe expansion 11of the pipe” p.4-fourth paragraph).
Regarding claim 3, modified Sun discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein one of the lower connection unit and the upper connection unit is arranged inside the other one of the lower connection unit and the upper connection unit (De Jesus “the auxiliary connector 30 is coupled to the expanded end of the pipe 10” p. 4-fifth paragraph).
Regarding claim 4, modified Sun discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the upper connection unit is forcibly fitted into the connection member (De Jesus “the auxiliary connector 30 is densely installed at the end of the pipe to receive a strong compression force when assembling the pipe” p. 5-third paragraph where the assembling of the pipe includes “The auxiliary connector 30 is provided at … the end of the pipe 10 and … between the inner peripheral surface of the expansion pipe 11 and the bolt fastening part 41” p. 4-fifth paragraph, and thus the bolt fastening part 41 applies the compression force onto the auxiliary connector 30).
Regarding claim 5, modified Sun discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the connection member includes:
a sealing unit arranged between the lower connection unit and the upper connection unit (De Jesus “32” Figs. 1-3, “sealing part” p.4-fifth paragraph); and
a body unit extending from the sealing unit (De Jesus “31” Fig. 2, “intubation part” p.4-fifth paragraph) and inserted into one of the lower connection pipe and the upper connection pipe (De Jesus “fitted to the end of the pipe 10” p.4-fifth paragraph).
Regarding claim 6, modified Sun discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the connection member includes:
a core member (De Jesus “122” Fig. 5, “inner tube” p. 5-third paragraph); and
a shell member arranged to cover an outer surface of the core member (De Jesus “123” Fig. 5 where 123 is on the periphery of 122, “the outer tube” p. 5-third paragraph).
Regarding claim 8, modified Sun discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the lower connection unit is bent to extend from the lower connection pipe (De Jesus Fig. 1 where “11” is a bent portion extending from “10”), and the upper connection unit is bent from an outer surface of the upper connection pipe toward the second cooling pipe (De Jesus copy of Fig. 1 below where the direction of the pointed arrows indicate the direction of bend of the upper connection unit, which is toward the second cooling pipe as the upper connection pipe of the branch unit is connected to the second cooling pipe).

    PNG
    media_image1.png
    274
    752
    media_image1.png
    Greyscale

Regarding claim 9, modified Sun discloses all of the limitations for the battery module as set forth in claim 1 above, and further comprising a lower branch block arranged between the first cooling pipe and the lower connection pipe (Sun “connected to the first heat exchanger tube via a first adapter 11” paragraph 27).
Regarding claim 10, modified Sun discloses all of the limitations for the battery module as set forth in claim 1 above, and further comprising an upper branch block arranged between the second cooling pipe and the upper connection pipe (Sun “connected at its upper end to the second heat exchange channel via a second adapter 12” paragraph 27).
Regarding claim 11, modified Sun discloses all of the limitations for the battery module as set forth in claim 1 above, and further comprising a first cooling plate where the first cooling pipe is arranged (“first thermal pad 4 is disposed between the contact surface of the tray 1 and the first battery module 3” paragraph 24 where “The tray 1 … [is] integrally formed with the first passage 2” paragraph 25 and “The first heat exchanging pipe is installed and fixed on the first passage 2” paragraph 23).
Regarding claim 12, modified Sun discloses all of the limitations for the battery module as set forth in claim 1 above, and further comprising a second cooling plate where the second cooling pipe is arranged (“second thermal pad 8 is disposed between the support 5 and the contact surface of the second battery module 7” paragraph 24 where “the bracket 5 … [is] formed with … the second passage 6” paragraph 25 and “The second heat exchanging pipe is fixed by glue, welding, bolt fastening, Mounted and fixedly mounted on the second channel 6.” paragraph 23).
Regarding claim 13, Sun discloses a battery module (“power battery pack” paragraph 4, or “power pack … system” paragraph 5) comprising:
a first cooling pipe (“first heat exchange pipe” paragraph 23);
a second cooling pipe connected to the first cooling pipe (601 Fig. 3, “front second passage” paragraph 29 in which the “the first heat exchange pipe and the second heat exchange pipe are connected” paragraph 25 where “The first heat exchange pipe and the second heat exchange pipe are respectively disposed in the first passage 2 and the second passage 6” paragraph 23) and arranged on a different plane than the first cooling pipe (“first channel 2 is arranged parallel to the horizontal plane of the tray 1, and the second channel 6 is arranged parallel to the horizontal plane of the bracket 5” paragraph 23);
a third cooling pipe connected to the first cooling pipe (602 Fig. 3, “second rear passage” paragraph 29 in which the “the first heat exchange pipe and the second heat exchange pipe are connected” paragraph 25) and arranged on a different plane than the first cooling pipe (“first channel 2 is arranged parallel to the horizontal plane of the tray 1, and the second channel 6 is arranged parallel to the horizontal plane of the bracket 5” paragraph 23); and
a branch unit (“connecting channel 9” paragraph 27) connected between at least one selected from the group consisting of:
the first cooling pipe and the second cooling pipe, and
the first cooling pipe and the third cooling pipe (“is connected to the first heat exchanger tube via a first adapter 11, which is connected at its upper end to the second heat exchange channel via a second adapter 12” paragraph 27).
Sun does not disclose wherein the branch unit includes:
a lower connection pipe connected to the first cooling pipe and including a lower connection unit;
an upper connection pipe connected to the second cooling pipe or the third cooling pipe and including an upper connection unit; and
a connection member into which one of the lower connection pipe and the upper connection pipe is inserted and which is inserted into the other one of the lower connection pipe and the upper connection pipe, the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit,
wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe, and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe,
wherein the lower connection unit or the upper connection unit is forcibly fitted into the connection member, and
wherein the lower connection unit or the upper connection unit is shaped so that the lower connection pipe or the upper connection pipe, respectively, has:
an inner surface comprising an inner surface portion exposed to an outside of the lower connection pipe or the upper connection pipe; and
an outer surface opposite to the inner surface and comprising an outer surface portion, opposite to the inner surface portion, that faces the lower connection pipe or the upper connection pipe.
However, De Jesus discloses a branch unit (“pipe connection structure” bottom paragraph of p. 2). De Jesus teaches wherein the branch unit includes:
a lower connection pipe (“pipe 10” p. 4-second paragraph) including a lower connection unit (“expanded tube portion 11” p. 4-second paragraph);
an upper connection pipe (“connection body 40” p. 4-second paragraph) including an upper connection unit (“bolt fastening part 41” p. 4-second paragraph); and
a connection member into which one of the lower connection pipe and the upper connection pipe is inserted (“The auxiliary connector 30 is provided at one end of the intubation part 31 fitted to the end of the pipe 10 and the intubation part 31 between the inner peripheral surface of the expansion pipe 11 and the bolt fastening part 41” p. 4-fifth paragraph where the bolt fastening part 41 of connection body 40, or the upper connection pipe, is inserted into auxiliary connector 30 in this case as illustrated in Fig. 2) and which is inserted into the other one of the lower connection pipe and the upper connection pipe (“auxiliary connector 30 is coupled to the expanded end of the pipe 10” p. 4-fifth paragraph), the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit (between the inner peripheral surface of the expansion pipe 11 and the bolt fastening part 41” p. 4-fifth paragraph),
wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe (via “locking jaw 21 is tapered, and the inclination of the taper is set similarly to the pipe expansion 11of the pipe” p. 4-fifth paragraph), and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe (“locking jaw 21 is tapered” p. 4-fifth paragraph),
wherein the lower connection unit or the upper connection unit is forcibly fitted into the connection member (“the auxiliary connector 30 is densely installed at the end of the pipe to receive a strong compression force when assembling the pipe” p. 5-third paragraph, where the bolt fastening part 41, or upper connection unit, is fitted into the auxiliary connector 30, or connection member, in this case as illustrated in Fig. 2), and
wherein the lower connection unit or the upper connection unit is shaped so that the lower connection pipe or the upper connection pipe, respectively, has:
an inner surface comprising an inner surface portion exposed to an outside of the lower connection pipe or the upper connection pipe (“the intubation part 31 between the inner peripheral surface of the expansion pipe 11 and the bolt fastening part 41” p. 4-fifth paragraph where the inner surface of expansion pipe 11, or lower connection unit, is aligned with the bolt fastening part 41, or the upper connection unit in which Fig. 1 shows is an outer surface of 41, or the upper connection unit); and
an outer surface opposite to the inner surface and comprising an outer surface portion, opposite to the inner surface portion, that faces the lower connection pipe or the upper connection pipe (the outer surface of 41, or the upper connection pipe, comprising of tapered portion 44, faces the pipe 10, or lower connection pipe, in Fig. 1).
De Jesus further teaches that the branch unit with the disclosed features is necessary for connecting various pipes, such as a refrigerant pipe of an air conditioner and a gas pipe, to a mechanical device (p. 2-second paragraph), and that including the connection member and in the disclosed arrangement with the lower and upper connection pipes improves airtightness (pg. 5-third paragraph) that is necessary to basically prevent leakage (p. 2-second paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to replace the branch unit of Sun, which is connected to at least the first cooling pipe and the second cooling pipe, with the branch unit that is taught in De Jesus, wherein the branch unit includes:
a lower connection pipe connected to the first cooling pipe and including a lower connection unit;
an upper connection pipe connected to the second cooling pipe and including an upper connection unit; and
a connection member into which one of the lower connection pipe and the upper connection pipe is inserted and which is inserted into the other one of the lower connection pipe and the upper connection pipe, the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit,
wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe, and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe,
wherein the lower connection unit of the upper connection unit is forcibly fitted into the connection member, and
wherein the lower connection unit of the upper connection unit is shaped so that the lower connection pipe or the upper connection pipe, respectively, has: an inner surface comprising an inner surface portion exposed to an outside of the lower connection pipe or the upper connection pipe, and an outer surface opposite to the inner surface and comprising an outer surface portion, opposite to the inner surface portion, that faces the lower connection pipe or the upper connection pipe, in order to achieve a connection structure that is used for connecting various pipes, such as a refrigerant pipe of an air conditioner and a gas pipe, to a mechanical device, and prevents leakage by improved airtightness.
Regarding claim 14, modified Sun discloses all of the limitations for the battery module as set forth in claim 13 above, and further comprising a third cooling plate where the third cooling pipe is arranged (Sun 8 Fig. 1, “second thermal pad” paragraph 23).
Regarding claim 15, Sun discloses a battery module (“power battery pack” paragraph 4, or “power pack … system” paragraph 5) comprising:
a first cooling pipe (“first heat exchange pipe” paragraph 23) arranged on a first plane (“arranged parallel to the horizontal plane of the tray 1” paragraph 23) and comprising an input end (the end of the lower, or first heat exchange pipe, that is at temperature sensor 16 and adjacent to coolant inlet 14 in Fig. 3, and “coolant inlet 14 and a coolant outlet 15 are respectively disposed at two ends of the first heat exchange pipe” paragraph 29) and an output end (the end of the lower, or first heat exchange pipe, that is adjacent to coolant outlet 15 in Fig. 3, and “coolant inlet 14 and a coolant outlet 15 are respectively disposed at two ends of the first heat exchange pipe” paragraph 29);
a second cooling pipe (“second heat exchange pipe” paragraph 23) connected to the first cooling pipe (“the first heat exchange pipe and the second heat exchange pipe are connected” paragraph 25 where “The first heat exchange pipe and the second heat exchange pipe are respectively disposed in the first passage 2 and the second passage 6” paragraph 23) and arranged on a second plane different from the first plane (“first channel 2 is arranged parallel to the horizontal plane of the tray 1, and the second channel 6 is arranged parallel to the horizontal plane of the bracket 5” paragraph 23);
a branch unit connecting the first cooling pipe and the second cooling pipe (“connecting channel 9 is connected to the first heat exchanger tube via a first adapter 11, which is connected at its upper end to the second heat exchange channel via a second adapter 12” paragraph 27);
an external connection pipe (14 and/or 15 Fig. 3, “coolant inlet” and/or “coolant outlet” paragraph 29); and 
at least one lower branch block in the first plane (see copy of Fig. 3 below) and to connect the external connection pipe, the input end of the first cooling pipe, the output end of the first cooling pipe, and a lower end of the branch unit (Fig. 3 below where a lower branch block is disposed at an intersection between either the coolant inlet 14 or outlet 15, a lower end of a vertical pipe similar to connecting channel 9, and the first heat exchange pipe on the lower plane).

    PNG
    media_image2.png
    708
    1056
    media_image2.png
    Greyscale

Sun does not disclose that the branch unit includes:
a lower connection pipe connected to the first cooling pipe and including a lower connection unit,
an upper connection pipe connected to the second cooling pipe and including an upper connection unit, and
a connection member into which one of the lower connection pipe and the upper connection pipe is inserted and which is inserted into the other one of the lower connection pipe and the upper connection pipe, the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit;
and wherein each of the lower connection unit of the lower connection pipe connected to the upper connection pipe and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined.
However, De Jesus discloses a branch unit (“pipe connection structure” bottom paragraph of p. 2). De Jesus teaches wherein the branch unit includes:
a lower connection pipe (“pipe 10” p. 4-second paragraph) including a lower connection unit (“expanded tube portion 11” p. 4-second paragraph);
an upper connection pipe (“connection body 40” p. 4-second paragraph) including an upper connection unit (“bolt fastening part 41” p. 4-second paragraph); and
a connection member into which one of the lower connection pipe and the upper connection pipe is inserted (“The auxiliary connector 30 is provided at one end of the intubation part 31 fitted to the end of the pipe 10 and the intubation part 31 between the inner peripheral surface of the expansion pipe 11 and the bolt fastening part 41” p. 4-fifth paragraph where the bolt fastening part 41 of connection body 40, or the upper connection pipe, is inserted into auxiliary connector 30 in this case as illustrated in Fig. 2) and which is inserted into the other one of the lower connection pipe and the upper connection pipe (“auxiliary connector 30 is coupled to the expanded end of the pipe 10” p. 4-fifth paragraph), the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit (between the inner peripheral surface of the expansion pipe 11 and the bolt fastening part 41” p. 4-fifth paragraph),
and wherein each of the lower connection unit of the lower connection pipe connected to the upper connection pipe and the upper connection unit of the upper connection pipe connected to the lower connection pipe (by means of “The auxiliary connector 30 [which] is provided at one end of the intubation part 31 fitted to the end of the pipe 10 and the intubation part 31 between the inner peripheral surface of the expansion pipe 11 and the bolt fastening part 41” p. 4-fifth paragraph where the bolt fastening part 41 of connection body 40, or the upper connection pipe, is inserted into auxiliary connector 30 as illustrated in Fig. 2) is inclined (p. 4-fifth paragraph where “locking jaw 21 is tapered, and the inclination of the taper is set similarly to the pipe expansion 11 of the pipe”).
De Jesus further teaches that the branch unit with the disclosed features is necessary for connecting various pipes, such as a refrigerant pipe of an air conditioner and a gas pipe, to a mechanical device (p. 2-second paragraph), and that including the connection member and in the disclosed arrangement with the lower and upper connection pipes improves airtightness (pg. 5-third paragraph) that is necessary to basically prevent leakage (p. 2-second paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to replace the branch unit of Sun, which is connected to the first cooling pipe and the second cooling pipe, with the branch unit that is taught in De Jesus, the branch unit includes:
a lower connection pipe connected to the first cooling pipe and including a lower connection unit,
an upper connection pipe connected to the second cooling pipe and including an upper connection unit, and
a connection member into which one of the lower connection pipe and the upper connection pipe is inserted and which is inserted into the other one of the lower connection pipe and the upper connection pipe, the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit;
and wherein each of the lower connection unit of the lower connection pipe connected to the upper connection pipe and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined, in order to achieve a connection structure that is used for connecting various pipes, such as a refrigerant pipe of an air conditioner and a gas pipe, to a mechanical device, and prevents leakage by improved airtightness.
Regarding claim 16, modified Sun discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the lower connection unit and the upper connection unit are fixed to the lower connection pipe and the upper connection pipe, respectively (De Jesus Fig. 1 where “11” is fixed to “10”, and “41” is fixed to “40”).
Regarding claim 17, modified Sun discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein a diameter of an inner surface of the lower connection unit increases along the lengthwise direction of the lower connection unit (De Jesus Fig. 1 where the diameter of the inner surface of “11” increases as the length of “10” progresses from left to right).
Regarding claim 18, modified Sun discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the lower connection unit or the upper connection unit that is forcibly fitted into the connection member respectively:
bends toward the first cooling pipe (De Jesus Fig. 1 where expanded part 11 has a bend to form a reduction of diameter toward pipe 10, which is connected to the first cooling pipe in the modification to Sun), or
bends toward the second cooling pipe (De Jesus Fig. 1 where bolt fastening part 41 has a bend to form an increase of diameter toward connection body 40, which is connected to the second cooling pipe in the modification to Sun).
Regarding claim 19, modified Sun discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the lower connection unit or the upper connection unit that is forcibly fitted into the connection member is compressed by the forcible fit (De Jesus “12 … is a protective cover that is compressed and coupled to the outer circumferential surface of the pipe” p. 5-fourth paragraph where “The auxiliary connector 30 is provided at … the end of the pipe 10 and … between the inner peripheral surface of the expansion pipe 11 and the bolt fastening part 41” p. 4-fifth paragraph, and thus the bolt fastening part 41 applies the compression force onto the auxiliary connector 30 and the end of the pipe 10 where expansion part 11 is located, and thus at least the lower connection unit taught in De Jesus is compressed)
Regarding claim 20, modified Sun discloses all of the limitations for the battery module as set forth in claim 15 above, and wherein the at least one lower branch block includes a first lower branch (the lower branch block located on the left side of Sun Fig. 3 attached above) and a second lower branch block arranged in the first plane (the lower branch block located on the right side of Sun Fig. 3 attached above),
wherein the first lower branch block is to connect the external connection pipe, the input end of the first cooling pipe, and the lower connection pipe (Sun Fig. 3 attached above where the lower branch block located on the left side of the figure is disposed on the inlet of the first heat exchange pipe as it is the end of the pipe that is connected to the coolant inlet 14 and the lower end of the vertical pipe that corresponds to the lower connection pipe of the branch unit of De Jesus), and
wherein the second lower branch block is to connect the output end of the first cooling pipe (Sun Fig. 3 attached above where the lower branch block located on the right side of the figure is disposed on the outlet of the first heat exchange pipe as it is the end of the pipe that is connected to the coolant outlet 15).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN  106299541 A) in view of De Jesus (KR 101568793 B1) as applied to claim 6 above, and further in view of Considine, Jr. et al (US 2016/0273688). Hereinafter referred to as Considine.
Regarding claim 7, Modified Sun discloses all of the limitations for the battery module as set forth in claim 6 above, but does not disclose wherein the core member and the shell member are different in hardness from each other.
However, Considine discloses a connection member (“hydraulic fluid line” Abstract) that includes a core member (“54” Fig. 4, “first elastomeric radial seal” [0026]) and a shell member (“50” Fig. 4, “female fitting” [0026]) arranged to cover an outer surface of the core member (“the first elastomeric radial seal 54 is sized so as to be inserted within the first internal radial groove 70 of the female fitting” [0027]). Considine teaches wherein the core member and the shell member are different in hardness from each other (“female fitting… manufactured from rigid materials” [0026] in comparison to “elastomeric seals 54 and 56 are manufacture from flexible materials such as…” [0026]), and that this material selection for the core member and the shell member of the connection member improves the sealing capability of the connection member ([0035]).
Therefore, it would be obvious for a person of ordinary skill in the art to add that the core member and the shell member of modified Sun are different in hardness from each other, in view of Considine where the shell member utilizes rigid materials and the core member utilizes flexible materials, in order to achieve a connection member with improved sealing capability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, and 9-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-12, and 14-15 of copending Application No. 16/342167, and further in view of De Jesus et al (KR 101568793 B1). Hereinafter referred to as Park ‘167 and De Jesus, respectively.
Regarding Claim 1 of the instant application, Park ‘167 claims a battery module comprising a first cooling tube, a second cooling tube that is connected to the first cooling tube and arranged on a different plane than the first cooling tube, and a branching portion connecting the first cooling tube to the second cooling tube (claim 1). Examiner notes that the term “tube” although not the same exact term used in the instant claimed “pipe” are identical structural and functional terms and a skilled artisan would appreciate there is no patentable distinction between the two terms. 
Furthermore, Park ‘167 claims that the branching portion comprises a lower connection tube connected to the first cooling tube, an upper connection tube connected to the second cooling tube, and a connection member into which one of the lower connection tube and the upper connection tube is inserted; the connection member being inserted into the other of the lower connection tube and the upper connection tube (claim 1); and the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit (claim 13). As explained in claim 1 above, the terms “portion” or unit”, and “contacting” or “tightly coupled” have no structural, functional, or patentable distinction over each other, and are identical structural and functional terms that a skilled artisan would appreciate there is no patentable distinction between the two terms.
Park ‘167 does not claim the specific features required of the claimed branched portion, i.e. the claimed “wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe, and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe”. 
However, De Jesus teaches wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe (via “locking jaw 21 is tapered, and the inclination of the taper is set similarly to the pipe expansion 11of the pipe” p. 4-fifth paragraph), and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe (“locking jaw 21 is tapered” p. 4-fifth paragraph). 
De Jesus further teaches that the inclination features of the connection member forms an area of close surface contact (see p. 4-second paragraph) so that the connection member is densely installed between the lower and upper connection units to improve airtightness of the branch unit (see p. 5-third paragraph).
Therefore, it would be obvious for a person of ordinary skill in the art at the time of the application filing date to modify the connection member of Park ‘167 in view of De Jesus wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe, and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe in order to achieve a connection member with an area used for surface contact so that it is densely installed between the lower and upper connection units to improve airtightness of the branch unit.
Regarding Claim 5 of the instant, Park ‘167 claims a connection member that comprises a seating portion supporting an end of one of the lower connection tube and the upper connection tube, and a latching portion latched to an end of the other of the lower connection tube and the upper connection tube (claim 8). Examiner notes that the term “seating” in comparison to “sealing”, and the term “latching” in comparison to “body” are identical structurally that a skilled artisan would appreciate there is no patentable distinction. In addition, as explained in Claim 1 above, the terms “portion” and “unit” have no structural, functional or patentable distinction. 
Regarding Claim 6 of the instant, Park ‘167 claims that the connection member comprises a core member and an outer cover member surrounding an outer surface of the core member (claim 6).
 Regarding Claim 7, Park ‘167 claims wherein the core member and the shell member are different in hardness from each other (claim 7, i.e. the hardness of the core member is different from the hardness of the outer cover member). 
Regarding Claim 9, Park ‘167 claims a lower branch block arranged between the first cooling tube and the lower connection tube (claim 9). As explained above in Claim 1, the terms “pipe” and “tube” have no structural, functional or patentable distinction.
Regarding Claim 10, Park ‘167 claims an upper branch block arranged between the second cooling tube and the upper connection tube (claim 10). As explained above in Claim 1, the terms “pipe” and “tube” have no structural, functional or patentable distinction.
Regarding Claim 11, Park ‘167 claims a first cooling plate in which the first cooling tube is arranged (claim 11). As explained above in Claim 1, the terms “pipe” and “tube” have no structural, functional or patentable distinction.
Regarding Claim 12, Park ‘167 claims a second cooling plate in which the second cooling tube is arranged (claim 12). As explained above in Claim 1, the terms “pipe” and “tube” have no structural, functional or patentable distinction.
Regarding Claim 13, Park ‘167 claims a first cooling tube, a second cooling tube connected to the first cooling tube and arranged on a different plane than the first cooling tube (as explained for the instant claim 1 above), and a third cooling tube that is connected to the first cooling tube and arranged on a different plane than the first cooling tube (claim 14, which is dependent on claim 1). As explained in Claim 1 above, the terms “pipe” and “tube” have no structural, functional or patentable distinction.
Furthermore, Park ‘167 claims that the branching portion comprises a lower connection tube connected to the first cooling tube, an upper connection tube connected to the second cooling tube, and a connection member into which one of the lower connection tube and the upper connection tube is inserted; the connection member being inserted into the other of the lower connection tube and the upper connection tube (claim 1); and the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit (claim 13). As explained in claim 1 above, the terms “portion” and unit” have no structural, functional, or patentable distinction. 
Park ‘167 does not disclose the specific features required of the claimed branched unit, i.e. the claimed “wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe, and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe”. 
However, De Jesus teaches wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe (via “locking jaw 21 is tapered, and the inclination of the taper is set similarly to the pipe expansion 11of the pipe” p. 4-fifth paragraph), and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe (“locking jaw 21 is tapered” p. 4-fifth paragraph). 
De Jesus further teaches that the inclination features of the connection member forms an area of close surface contact (see p. 4-second paragraph) so that the connection member is densely installed between the lower and upper connection units to improve airtightness of the branch unit (see p. 5-third paragraph).
Therefore, it would be obvious for a person of ordinary skill in the art at the time of the application filing date to modify the connection member of Park ‘167 in view of De Jesus wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe, and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe in order to achieve a connection member with an area used for surface contact so that it is densely installed between the lower and upper connection units to improve airtightness of the branch unit.
Regarding Claim 14, Park ‘167 discloses a third cooling plate in which the third cooling tube is arranged (claim 15). As explained above in Claim 1, the terms “pipe” and “tube” have no structural, functional or patentable distinction.
Regarding Claim 15, Park ‘167 claims a battery module comprising a first cooling tube, a second cooling tube that is connected to the first cooling tube and arranged on a different plane than the first cooling tube, and a branching portion connecting the first cooling tube to the second cooling tube (claim 1). Examiner notes that the term “tube” although not the same exact term used in the instant claimed “pipe” are identical structural and functional terms and a skilled artisan would appreciate there is no patentable distinction between the two terms. 
Furthermore, Park ‘167 claims that the branching portion comprises a lower connection tube connected to the first cooling tube (claim 1), an upper connection tube connected to the second cooling tube (claim 1), and a connection member into which one of the lower connection tube and the upper connection tube is inserted (claim 1); the connection member being inserted into the other of the lower connection tube and the upper connection tube (claim 1); the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit (claim 13); and a lower branch block arranged between the first cooling tube and the lower connection tube (claim 9). As explained in claim 1 above, the terms “portion” or unit”, and “contacting” or “tightly coupled” have no structural, functional, or patentable distinction over each other. 
Park ‘167 does not claim the specific features required of the claimed branched portion, i.e. the claimed “wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe, and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe”. 
However, De Jesus teaches wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe (via “locking jaw 21 is tapered, and the inclination of the taper is set similarly to the pipe expansion 11of the pipe” p. 4-fifth paragraph), and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe (“locking jaw 21 is tapered” p. 4-fifth paragraph). 
De Jesus further teaches that the inclination features of the connection member forms an area of close surface contact (see p. 4-second paragraph) so that the connection member is densely installed between the lower and upper connection units to improve airtightness of the branch unit (see p. 5-third paragraph).
Therefore, it would be obvious for a person of ordinary skill in the art at the time of the application filing date to modify the connection member of Park ‘167 in view of De Jesus wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe, and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe in order to achieve a connection member with an area used for surface contact so that it is densely installed between the lower and upper connection units to improve airtightness of the branch unit.
Regarding Claim 16, Park ‘167 claims that the lower connection tube and the upper connection tube are connected to the first cooling tube and the second cooling tube, respectively, (claim 1) where the terms of the instant application of “pipe” lower” and upper” do not have any structural, functional, or patentable distinction over the disclosed “tube”, “first”, and “second” of Park ‘167.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721